                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

CHRISTOPHER DESHONE BENOMAN                                                          PETITIONER

V.                                                                     NO. 4:19-CV-102-DMB-RP

EAST MISSISSIPPI CORRECTIONAL
FACILITY, et al.                                                                  RESPONDENTS


                                ORDER TRANSFERRING CASE

       On July 2, 2019, Christopher Deshone Benoman filed a petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254, challenging his convictions and sentences in the Lauderdale County

Circuit Court, Mississippi, for two counts of the lustful touching of a child. Doc. #1 at 1.

       Benoman has filed at least one unsuccessful § 2254 motion challenging the same

convictions he seeks to challenge in this action. See Benoman v. Crockett, No. 3:15cv531-DPJ-

FKB, 2016 U.S. Dist. LEXIS 79813, at *1 (S.D. Miss. May 19, 2016). The Antiterrorism and

Effective Death Penalty Act requires that an applicant seeking to file a second or successive

petition first “move in the appropriate court of appeals for an order authorizing the district court

to consider the application.” 28 U.S.C. § 2244(b)(3)(A). It does not appear that Benoman obtained

such authorization before filing this action.

       Rather than dismissing a habeas petition on the basis that it is successive, the Fifth Circuit

has allowed district courts to transfer the petition for consideration pursuant to 28 U.S.C. § 2244(a)

and (b)(3)(C). See In re Epps, 127 F.3d 364, 365 (5th Cir. 1997). Therefore, in the interest of

justice and judicial economy:

       1.      Benoman’s petition is TRANSFERRED to the Fifth Circuit Court of Appeals for

him to seek permission to file his successive § 2254 petition;
       2.     The Clerk of the Court shall transfer this petition and the entire record to the Fifth

Circuit Court of Appeals in accordance with 28 U.S.C. § 2244(a) and (b)(3)(C), and In re Epps,

127 F.3d at 365; and

       3.     This case is CLOSED.

       SO ORDERED, this 7th day of October, 2019.

                                                     /s/Debra M. Brown
                                                     UNITED STATES DISTRICT JUDGE




                                                2
